DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 03/29/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the actions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the similarity score.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 20200160068). 

Claim 1, Silver discloses a computer-implemented method comprising: receiving first map data including information about a first drivable surface in a first geographic region and one or more traffic features associated with the first drivable surface the one or more traffic features comprising one or more of a number of traffic lanes, a traffic lane type, lane geometry, or traffic control information; [see at least Abst, and Fig 2A – 2B – 270 grid with segments corresponding to a first mapped area showing a drivable surface on one or more traffic lanes].

determining, based at least in part on the one or more traffic features, a plurality of first segments of the first drivable surface; determining, for a first segment of the plurality of first segments and based at least in part on the one or more traffic features, a plurality of first segment parameters [see 2A, 2C and p0033 – the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222];

receiving second map data associated with a second geographic region navigable by an autonomous vehicle, the second map data comprising information about a plurality of second segments of a second drivable surface in the second geographic region [see Fig 6, and p0064 - As vehicle 100 drives around, perception system 172 captures sensor data of the vehicle's environment. For instance, LIDAR sensor data may be collected by a LIDAR sensor of the vehicle and/or camera images may be collected by cameras of the vehicle. FIG. 6 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604. FIG. 6, vehicle is approaching an intersection 602].

Silver does not specifically disclose determining, based at least in part on the plurality of first segment parameters and the second map data, a similarity metric indicative of a similarity between the first segment and one or more of the plurality of second segments; and determining, based at least in part on the similarity metric, that the autonomous vehicle can navigate the first segment.
However, Silver discloses intersections 602 and 604 correspond to the locations of intersections 202 and 204 of the map information 200, respectively. Similarly, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the 
respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.[see Fig 6, and p0064, p0068]. 
Also, disclosing sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Therefore, it would have been obvious to include in Silver, based at least in part on the plurality of first segment parameters and the second map data, a similarity metric indicative of a similarity between the first segment and one or more of the plurality of second segments; and determining, based at least in part on the similarity metric, that the autonomous vehicle can navigate the first segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 


Claim 2, Silver discloses the computer-implemented method of claim 1, but does not specifically disclose wherein the similarity metric is based at least in part on the one or more traffic features associated with the first segment and one or more second traffic features associated with the second segment; and wherein the method further comprises, controlling, based at least in part on the similarity metric, an autonomous vehicle to traverse the second segment.
However, Silver discloses the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222; those traffic features are compared to the corresponding “second segment” of map data; lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.  [see at least fig 2A and Fig 6 and p0064]. 
; and wherein the method further comprises, controlling, based at least in part on the similarity metric, an autonomous vehicle to traverse the second segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 

Claim 3, Silver discloses the computer-implemented method of claim 1, but does not specifically disclose wherein: the second plurality of segments comprise a plurality of representative segments, and determining the similarity metric comprises comparing the one or more traffic features to one or more second traffic features associated with the second segment, the method further comprising receiving driving data associated with an autonomous vehicle driving on the second segment;
However, Silver discloses the output classifications and grid cells from the model 470 then be clustered and segmented. In this regard, the computing devices 110 may group together cells into larger regions with similar predictions of driving direction and type of surface. For instance, groups of adjacent cells predicted to be part of an intersection may be clustered together, groups of adjacent cells having a same or similar direction of travel may be clustered together, and so on. Turning to FIG. 7, grid cells B1, B2, C1, C2, D1, and D1 may be grouped or clustered together as belonging to a lane with a similar direction of travel. In addition, grid cells A6, B6, C6, and D6 may be grouped or clustered together as belonging to an intersection and grid cells B3, B4, C3, C4, D3, and D4 may be grouped or clustered together as belonging to a crosswalk. Turning to the example of FIG. 8, grid cells W1, W2, X1, X2, Y1, Y2, Z1, and Z2 may be grouped together as belonging to an intersection, grid cells W3, W4, X3, X4, Y3, Y4, Z3, and Z4 may be grouped together as belonging to a crosswalk, and grid cells W5, W6, X5, X6, Y5, Y6, 51, and Z6 lane with similar directions of travel [see p 0019 and p0068, Figs 7 and 8]; and
Silver discloses controlling the autonomous vehicle to traverse the first segment based at least in part on the driving data [see p0073 - For instance, if there is a change to the location of a crosswalk, keep clear region, railroad crossing, parking lot, parking spaces, etc., such changes may be identified by the approach (assuming the model has been trained to label cells as such). In such cases, the computing devices of the vehicle may also need to change the behavior of the vehicle].  
Therefore, it would have been obvious to include in Silver, wherein: the second plurality of segments comprise a plurality of representative segments, and determining the similarity metric comprises comparing the one or more traffic features to one or more second traffic features associated with the second segment, the method further comprising receiving driving data associated with an autonomous vehicle driving on the second segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 






Claim 4, Silver discloses the computer-implemented method of claim 3, but does not specifically disclose wherein: the first segment comprises a road segment including a plurality of lanes, determining the similarity metric is based at least in part on comparing a subset of the plurality of lanes with lane combinations in the second map data;
However, Silver discloses in order to determine whether there is any unmapped drivable surfaces, the collected sensor data may be projected by the computing devices 110 onto a projection grid corresponding to the grid of the map information. For instance, the grid cells of this projection grid may be a fixed value, such as 10, 15, 20, 25, 30, 35 cm or more or less, corresponding to the size and shape of the grid cells of the map information. In this regard, each grid cell of the projection grid may correspond to the location of a particular cell of the grid of the map information. For instance, the area of example 600 may be divided or otherwise arranged into a projection grid of cells having the same size, shape and locations as the grid of the map information 200. For illustration purposes areas 670 and 672 may correspond to the locations of areas 270 and 272. The Examiner uses first map and first segments as the data the vehicle 100 is reading at fig 2A [see 2A and p0065]; second segment and subset is Fig 6 with a plurality of lanes. Next, the output classifications and grid cells from the model 470 then be clustered and segmented. In this regard, the computing devices 110 may group together cells into larger regions with similar predictions of driving direction and type of surface. For instance, groups of adjacent cells predicted to be part of an intersection may be clustered together, groups of adjacent cells having a same or similar direction of travel may be clustered together, and so on.
Therefore, it would have been obvious to include in Silver, wherein: the first segment comprises a road segment including a plurality of lanes, determining the similarity metric is based at least in part on comparing a subset of the plurality of lanes with lane combinations in the second map data, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 

Silver discloses and determining that the autonomous vehicle can navigate the first segment comprises determining that the autonomous vehicle can navigate a portion of the first segment comprising the subset of the plurality of lanes [see at least the Abst - sensor data captured by a sensor of an autonomous vehicle may be projected onto a grid having a plurality of cells. The plurality of cells may be classified by generating a label for each of the plurality of cells. Each label may identifies whether or not a corresponding cell contains a drivable surface. Ones of the plurality of cells may be clustered based on the labels to form a cluster of cells. An area of the cluster of cells may be compared to a map. Whether the area of the cluster of cells is an unmapped drivable road surface may be determined based on the comparison].







Claim 5, Silver discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising [see p0044 - Computing device 110 of vehicle 100 may also receive or transfer information to and from other computing devices, such as those computing devices that are a part of the transportation service as well as other computing devices. FIGS. 4 and 5 are pictorial and functional diagrams, respectively, of an example system 400 that includes a plurality of computing devices 410, 420, 430, 440 and a storage system 450 connected via a network 460. System 400 also includes vehicle 100, and vehicles 100A, 100B which may be configured the same as or similarly to vehicle 100. Although only a few vehicles and computing devices are depicted for simplicity, a typical system may include significantly more];
receiving first map data including information about a first drivable surface in a first geographic region [see at least Abst, and Fig 2A – 2B – 270 grid with segments corresponding to a first mapped area showing a drivable surface on one or more traffic lanes];
determining a plurality of first segments of the first drivable surface, a first segment of the plurality of first segments associated with one or more first parameters [see 2A, 2C and p0033 – the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) location of traffic lights 220, 222];
receiving second map data associated with a second geographic region, the second map data comprising information about a plurality of second segments of a second drivable surface navigable by an autonomous vehicle, a second segment of the plurality of second segments associated with one or more second parameters [see at least fig 2A and Fig 6 and p0064 – p0065 -  map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222; those traffic features are compared to the corresponding “second segment” of map data; lane lines 610, 612, and 614 “second segments” correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.  For instance, the area of example 600 may be divided or otherwise arranged into a projection grid of cells having the same size, shape and locations as the grid of the map information 200. For illustration purposes areas 670 and 672 may correspond to the locations of areas 270 and 272.
Silver does not specifically teach determining, based at least in part on the one or more first parameters and one or more second parameters, a similarity metric indicating a similarity between the first segment and the second segment; determining, based at least in part on the similarity metric, regions of the first drivable surface navigable by the autonomous vehicle; and controlling an autonomous vehicle to drive on the regions.
However, Silver discloses intersections 602 and 604 correspond to the locations of intersections 202 and 204 of the map information 200, respectively. Similarly, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.[see Fig 6, and p0064, p0068]. 
Also, disclosing sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Therefore, it would have been obvious to include in Silver, based at least in part on the one or more first parameters and one or more second parameters, a similarity metric indicating a similarity between the first segment and the second segment; determining, based at least in part on the similarity metric, regions of the first drivable surface navigable by the autonomous vehicle; and controlling an autonomous vehicle to drive on the regions, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 


Claim 6, Silver discloses the system of claim 5, wherein the one or more first parameters comprise at least one of a number of traffic lanes, a traffic lane type, a width, a length, a grade, a curvature, or traffic control information associated with the first segment [see at least Fig 2A and p0033 - map information 200 for a section of roadway including intersections 202 and 204. The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110. Other versions of the map information may also be stored in the storage system 450 discussed further below. In this example, the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222].

Claim 7, Silver discloses the system of claim 5, the actions further comprising: but does not specifically disclose determining, based at least in part on the similarity metric being below a threshold similarity, second regions of the first drivable surface associated with areas for the autonomous vehicle to avoid; and generating updated map data of the first drivable surface including the regions and the second regions.
However, Silver discloses discrete portions of the map information may be associated with labels. For instance, the map information may be subdivided into a grid. The cells of this grid may be a fixed value, such as 10, 15, 20, 25, 30, 35 cm or more or less. Each grid cell may be associated with one or more identifiers and labels. These labels may identify the grid cells as a drivable road surface or not [see p0034].
The Examiner understand that the surface which is not drivable would be avoided. 
The grid cells and projected sensor data may be input into a model, such as model 470, by computing devices 110. As noted above, the model 470 classifies the cells of the grid as to whether or not the cell contains a drivable surface. The model may also classify the cells in other ways, such as one or more potential driving direction of that surface, whether the surface could be an intersection or not, whether the surface is a normal driving lane, driveway, alley, crosswalk, etc. FIG. 7 represents output classifications and grid cells from model 470 for the area 670 and FIG. 8 represents the output classifications and grid cells from model 470 for the area 672. As noted above area 670 corresponds to the area 270 of the map information 200, and area 672 corresponds to the area 272 of the map information. For each of these classifications, the model may also provide a confidence value for that classification [see p0067].

The clusters may be compared to the map to determine whether a drivable surface exists in the map with the same or similar labels at the location of the clustered cells. For instance, this stage may determine whether there is an overlap between the cells of the clusters and the labels of the corresponding region in the map. This overlap may be a complete or a partial overlap (i.e. a percentage of overlap) [or threshold as the Examiner understands]. For instance, if there is a complete or very high percentage of overlap as between the examples of FIGS. 2B and 7, this may indicate no or very little change to the map. In the alternative, if there is no or a very low percentage of overlap as in the examples of FIGS. 2C and 8, this may indicate that the cluster is an unmapped drivable road surface. In this way, the sensitivity of the determination may be tuned by increasing or decreasing the percentage of overlap which would indicate an unmapped drivable road surface versus a previously mapped drivable road surface [see p0071]. 
Also, disclosing sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Therefore, it would have been obvious to include in Silver, determining, based at least in part on the similarity metric being below a threshold similarity, second regions of the first drivable surface associated with areas for the autonomous vehicle to avoid; and generating updated map data of the first drivable surface including the regions and the second regions, that the autonomous vehicle can navigate, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 


Claim 8, Silver discloses the system of claim 5, wherein:  the second plurality of segments comprises a subset of all segments of the second map data indicative of representative segments of the second map data, [see p 0019 and p0068, Figs 7 and 8 - the output classifications and grid cells from the model 470 then be clustered and segmented. In this regard, the computing devices 110 may group together cells into larger regions with similar predictions of driving direction and type of surface. For instance, groups of adjacent cells predicted to be part of an intersection may be clustered together, groups of adjacent cells having a same or similar direction of travel may be clustered together, and so on. Turning to FIG. 7, grid cells B1, B2, C1, C2, D1, and D1 may be grouped or clustered together as belonging to a lane with a similar direction of travel. In addition, grid cells A6, B6, C6, and D6 may be grouped or clustered together as belonging to an intersection and grid cells B3, B4, C3, C4, D3, and D4 may be grouped or clustered together as belonging to a crosswalk. Turning to the example of FIG. 8, 
and determining the similarity is based at least in part on comparing values of the one or more first segment parameters to the one or more of the second parameters [see Fig 9 and p0080 - sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison].




Claim 9, Silver discloses the system of claim 8, the acts further comprising: but does not specifically disclose determining a maximum similarity metric between the first segment and any of the plurality of second segments is less than a threshold similarity; and based at least in part on the maximum similarity metric being less than the threshold similarity, at least one of updating the second plurality of segments or creating a new representative segment.
This overlap may be a complete or a partial overlap (i.e. a percentage of overlap) [or threshold as the Examiner understands]. For instance, if there is a complete or very high percentage of overlap as between the examples of FIGS. 2B and 7, this may indicate no or very little change to the map. In the alternative, if there is no or a very low percentage of overlap as in the examples of FIGS. 2C and 8, this may indicate that the cluster is an unmapped drivable road surface. In this way, the sensitivity of the determination may be tuned by increasing or decreasing the percentage of overlap which would indicate an unmapped drivable road surface versus a previously mapped drivable road surface [see p0071]. 
Additionally teaching, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.[see fig 6 and p0064].
[see at least Fig 9 and p0080].
Therefore, it would have been obvious to include in Silver, determining a maximum similarity metric between the first segment and any of the plurality of second segments is less than a threshold similarity; and based at least in part on the maximum similarity metric being less than the threshold similarity, at least one of updating the second plurality of segments or creating a new representative segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 



Claim 10, Silver discloses the system of claim 8, the acts further comprising: but does not specifically disclose determining, based at least in part on the similarity metric, one or more limitations for controlling a second vehicle, the one or more limitations comprising a maximum speed limit.
However, Silver discloses the plurality of cells may be clustered based on the labels to form a cluster of cells. An area of the cluster of cells may be compared to a map. Whether the area of the cluster of cells is an unmapped drivable road surface may be determined Moreover, the approach also allows an autonomous vehicle's computing devices to make these determinations in real time and to share them with other vehicles, thereby increasing safety more generally [see p0022]. 
Additionally teaching, planner system 168 may be used by computing device 110 in order to determine and follow a route to a location. In this regard, the planner system 168 and/or data 132 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, pull over spots vegetation, or other such objects and information.  Here the Examiner understands that if the vehicle can share information about the drivable surface to another vehicle once the comparison is made, this it also shares the maximum speed limit and a variety of other driving aspects [see p 0032].
Therefore, it would have been obvious to include in Silver, determining, based at least in part on the similarity metric, one or more limitations for controlling a second vehicle, the one or more limitations comprising a maximum speed limit, providing computing devices to make these determinations in real time and to share them with other vehicles, thereby increasing safety more generally.

Claim 11, Silver discloses the system of claim 5, determining the plurality of first segments of the first drivable surface comprises clustering portions of the first drivable surface based at least in part on the one or more first parameters, the one or more first  2A, 2C and p0032 -0033– the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222; Planner system 168 may be used by computing device 110 in order to determine and follow a route to a location. In this regard, the planner system 168 and/or data 132 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, pull over spots vegetation, or other such objects and information].

Claim 12, Silver the system of claim 10, wherein a first segment comprises an intersection and the one or more first parameters comprise at least one of a number of road segments joining at the intersection, an angle between road segments joining at the intersection, traffic control information at a termination of the road segments at the intersection, or information about agent crossings at the intersection [See map 2A, 2B and 2C, p0033, p0059 -  The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110. Other versions of the map information may also be stored in the storage system 450 discussed further below. In this example, the map information 200 includes information identifying the shape, 

Claim 14, see 112 above, Silver discloses the system of claim 5, but does not specifically disclose the acts further comprising: receiving driving data associated with the second segment; and associating a driving policy with the first segment based at least in part on the similarity score and the driving data.
The Examiner notes that it is known in the art to control an autonomous vehicle by the rules and policy of the road.  In fact stored information on the map, in Silver, along with the ability of the vehicle to determine the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, pull over spots vegetation, or other such objects and information. All associated driving policies according to the road would be followed, regardless of it being a mapped or newly mapped area [see p0032].
However, Silver discloses intersections 602 and 604 correspond to the locations of intersections 202 and 204 of the map information 200, respectively. Similarly, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, . However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc.[see Fig 6, and p0064, p0068]. 
Also, disclosing sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Therefore, it would have been obvious to include in Silver, based the acts further comprising: receiving driving data associated with the second segment; and associating a driving policy with the first segment based at least in part on the similarity score and the driving data, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 




Claim 15, Silver discloses the system of claim 14, but does not specifically disclose wherein the driving policy comprises a maximum speed limit. 
However, Silver discloses the taught approach allows an autonomous vehicle's computing devices to detect an unmapped drivable road surface and/or a changed portion of the map before the vehicle has actually reached these locations. Moreover, the approach also allows an autonomous vehicle's computing devices to make these determinations in real time [see p0022]. 
Additionally teaching, planner system 168 may be used by computing device 110 in order to determine and follow a route to a location. In this regard, the planner system 168 and/or data 132 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, pull over spots vegetation, or other such objects and information.  Also, the Examiner understands that the autonomous vehicle drives by the rules and drivable surface according to the listed aspects, thus the maximum speed limit and a variety of other driving aspects are adhered to during the path [see p 0032]

Therefore, it would have been obvious to include in Silver, wherein the driving policy comprises a maximum speed limit, providing computing devices to make these determinations in real time and to share them with other vehicles, thereby increasing safety more generally.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 20200160068) and Chen (US 20190086928). 

Claim 13, Silver discloses the system of claim 5, wherein one of the plurality of drivable surface segments comprises a road segment having a plurality of lanes and a first segment of the individual segments comprises a subset of the plurality of lanes [see at least Abst, and Fig 2A – 2B – 270 grid with segments corresponding to a first mapped area showing a drivable surface on one or more traffic lanes];  
Silver does not specifically disclose and the determining the regions of the first drivable surface comprises determining that the autonomous vehicle can navigate the subset of the plurality of lanes and that the autonomous vehicle cannot navigate lanes of the plurality of lanes other than the subset.
However, Chen discloses a geographic database storing map data of a lane-centric road network model is provided. In various embodiments, the lane-centric road network model describes a road network model as a collection of surfaces (e.g., drivable surfaces and non-drivable surfaces). In an example embodiment, the non-drivable surfaces comprise sections of pavement that are not intended to be driven along and/or may not be legal to along [see p0038]. Additionally teaching, FIGS. 3A and 3B illustrate the difference between an example embodiment of the lane-centric road network model and traditional link and node road network models. As shown in FIG. 3A, the lane-centric road network model representing road network portion 300 includes an open drivable surface 320 and a plurality of lanes 305. The lanes 305 comprise bike lanes 380, left turn lanes 315, and various other lanes 305. The lane-centric road network model representation of road network portion 300 further includes portals 330 illustrating [see figs 3A and 3B].
Therefore, it would have been obvious to modify Silver, determining the regions of the first drivable surface comprises determining that the autonomous vehicle can navigate the subset of the plurality of lanes and that the autonomous vehicle cannot navigate lanes of the plurality of lanes other than the subset, as taught and suggested by Chen, providing high accuracy road network models that accurately describe lane topology.










Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 20200160068). 

Claim 16, Silver discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising [see p0023 – p0024 and Fig 1];
receiving first map data including first information about a first drivable surface in a first geographic region; determining, based at least in part on the first information, a plurality of first segments of the first drivable surface [see 2A, 2C and p0033 – the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222];
receiving second map data associated with a second geographic region, the second map data comprising second information about a plurality of second segments of a second drivable surface in the second geographic region navigable by an autonomous vehicle [see Fig 6, and p0064 - As vehicle 100 drives around, perception system 172 captures sensor data of the vehicle's environment. For instance, LIDAR sensor data may be collected by a LIDAR sensor of the vehicle and/or camera images may be collected by cameras of the vehicle. FIG. 6 depicts vehicle 100 being maneuvered on a section of roadway 600 including intersections 602 and 604. FIG. 6, vehicle is approaching an intersection 602];
[see first segments Fig 2A and second segments Fig 6 -  intersections 602 and 604 correspond to the locations of intersections 202 and 204 of the map information 200, respectively. Similarly, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260].
Silver does not specifically disclose determining, using the second map data and the one or more first segment parameters, a similarity metric indicative of a similarity between the first segment and a second segment of the plurality of second segments; and determining, based on the similarity metric, a driving policy for an autonomous vehicle with respect to the first segment.
However, Silver discloses intersections 602 and 604 correspond to the locations of intersections 202 and 204 of the map information 200, respectively. Similarly, lane lines 610, 612, and 614 correspond to the shape, location, and other characteristics of lane lines 210, 212, and 214, respectively. Similarly, crosswalk 630 corresponds to the shape, location, and other characteristics of crosswalk 230, respectively; sidewalks 640 correspond to sidewalks 240; traffic lights 620, 622 correspond to traffic lights 220, 222, respectively; stop signs 650, 652 correspond to stop signs 250, 252, respectively; and yield sign 660 corresponds to yield sign 260. However, each of intersections 602 and 604 now include additional drivable surfaces, here newly added roads 680 including lanes 682 and 684, and road 686 which do not appear in the map information. Such "new" roads and lanes can occur periodically in locations where there is new construction, such as new residential or commercial development projects, etc. [see Fig 6, and p0064, p0068]. 
Also, disclosing sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Silver also discloses that the rules of the road or the road policy or map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110. The autonomous driving computing system may capable of communicating with various components of the vehicle in order to control the vehicle in an autonomous driving mode. For example, returning to FIG. 1, computing device 110 may be in communication with various systems of vehicle 100, such as deceleration system 160, acceleration system 162, steering system 164, signaling system 166, planner system 168, positioning system 170, and perception system 172 in order to control the movement, speed, etc. of vehicle 100 in accordance with the instructions 134 of memory 130 in the autonomous driving mode. Again, although these systems are shown as external to computing device 110, in actuality, these systems may also be incorporated into computing [see p0030]. 
Therefore, it would have been obvious to include in Silver, using the second map data and the one or more first segment parameters, a similarity metric indicative of a similarity between the first segment and a second segment of the plurality of second segments; and determining, based on the similarity metric, a driving policy for an autonomous vehicle with respect to the first segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 



Claim 17, Silver discloses the non-transitory computer-readable media of claim 16, wherein: determining the plurality of first segments is based at least in part on clustering
portions of the first drivable surface based at least in part on the first information, determining the plurality of second segments is based at least in part on clustering portions of the second drivable surface based at least in part on the second information,  
[see p0065 – and figs 2A and 6 - the area of example 600 may be divided or otherwise arranged into a projection grid of cells having the same size, shape and locations as the grid of the map information 200. For illustration purposes areas 670 and 672 may correspond to the locations of areas 270 and 272. The Examiner uses first map and first segments as the data the vehicle 100 is reading at fig 2A [see 2A and p0065]; second segment and subset is Fig 6 with a plurality of lanes. Next, the output classifications and grid cells from the model 470 then be clustered and segmented. In this regard, the computing devices 110 may group together cells into larger regions with similar predictions of driving direction and type of surface. For instance, groups of adjacent cells predicted to be part of an intersection may be clustered together, groups of adjacent cells having a same or similar direction of travel may be clustered together, and so on];
and
Silver does not specifically disclose determining the similarity metric comprises comparing a first portion of the first information associated with the first segment and a second portion of the second information associated with the second segment.
However, Silver discloses sensor data captured by a sensor of an autonomous vehicle is projected onto a grid having a plurality of cells. At block 920, the plurality of cells is classified by generating a label for each of the plurality of cells, each label identifying whether or not a corresponding cell contains a drivable surface. At block 930, ones of the plurality of cells are clustered based on the labels to form a cluster of cells. At block 940, an area of the cluster of cells is compared to a map. At block 950, whether the area of the cluster of cells is an unmapped drivable road surface is determined based on the comparison [Fig 9 and p0080]. 
Therefore, it would have been obvious to include in Silver, determining the similarity metric comprises comparing a first portion of the first information associated with the first segment and a second portion of the second information associated with the second segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 




Claim 18, Silver discloses the non-transitory computer-readable media of claim 17, but does not specifically disclose wherein the driving policy comprises: refraining from driving, driving under a maximum speed limit, or refraining from performing one or more actions.
The Examiner notes that it is known in the art to control an autonomous vehicle by the rules and policy of the road.  In fact stored information on the map in Silver, along with the ability of the vehicle to determine the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, pull over spots vegetation, or other such objects and information. All associated driving policies according to the road would be followed, regardless of it being a mapped or newly mapped area [see p0032].  
However, Silver discloses if there is a change to the location of a crosswalk, keep clear region, railroad crossing, parking lot, parking spaces, etc., such changes may be identified by the approach (assuming the model has been trained to label cells as such). In such cases, the computing devices of the vehicle may also need to change the behavior of the vehicle [see p0073].
Additionally, Silver discloses a perception system software module of the perception system 172 may use sensor data generated by one or more sensors of an autonomous vehicle, such as cameras, LIDAR sensors, radar units, sonar units, etc., to detect and identify objects and their characteristics. These characteristics may include location, type, heading, orientation, speed, acceleration, change in acceleration, size, shape, etc. In some instances, characteristics may be input into a behavior prediction The planning system and/or computing devices 110 may use this input to generate a route and trajectories for the vehicle to follow for some brief period of time into the future. A control system software module of the computing devices 110 may be configured to control movement of the vehicle, for instance by controlling braking, acceleration and steering of the vehicle, in order to follow a trajectory [see at least p0042].
Also teaching, for any unmapped drivable road surfaces, the computing devices 110 may implement an appropriate reaction, for instance by changing the behavior of the vehicle 100. This may include, for instance, controlling the vehicle in an autonomous driving mode in order to slow down, stop, pull over, act more cautiously, etc. In addition, the computing devices 100 may also begin to search sensor data for the location of the unmapped drivable road surface in order to identify any vehicles that may be approaching the vehicle from the unmapped drivable road surface [see p0072]. 
Therefore, it would have been obvious to include in Silver, wherein the driving policy comprises: refraining from driving, driving under a maximum speed limit, 




Claim 19, Silver discloses the non-transitory computer-readable media of claim 16, wherein:  the plurality of second segments comprises one or more representative segments, a representative segment of the one or more representative segments associated with one or more parameters and values, and the determining the similarity metric is based at least in part on comparing values of the first parameters to values for one or more of second parameters associated with the second segment.
However, Silver discloses the output classifications and grid cells from the model 470 then be clustered and segmented. In this regard, the computing devices 110 may group together cells into larger regions with similar predictions of driving direction and type of surface. For instance, groups of adjacent cells predicted to be part of an intersection may be clustered together, groups of adjacent cells having a same or similar direction of travel may be clustered together, and so on. Turning to FIG. 7, grid cells B1, B2, C1, C2, D1, and D1 may be grouped or clustered together as belonging to a lane with a similar direction of travel. In addition, grid cells A6, B6, C6, and D6 may be grouped or clustered together as belonging to an intersection and grid cells B3, B4, C3, C4, D3, and D4 may be grouped or clustered together as belonging to a crosswalk. Turning to the example of FIG. 8, grid cells W1, W2, X1, X2, Y1, Y2, Z1, and Z2 may be grouped [see p 0019 and p0068, Figs 7 and 8]; and
Silver discloses controlling the autonomous vehicle to traverse the first segment based at least in part on the driving data [see p0073 - For instance, if there is a change to the location of a crosswalk, keep clear region, railroad crossing, parking lot, parking spaces, etc., such changes may be identified by the approach (assuming the model has been trained to label cells as such). In such cases, the computing devices of the vehicle may also need to change the behavior of the vehicle].  
Therefore, it would have been obvious to include in Silver, the plurality of second segments comprises one or more representative segments, a representative segment of the one or more representative segments associated with one or more parameters and values, and  the determining the similarity metric is based at least in part on comparing values of the first parameters to values for one or more of second parameters associated with the second segment, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 

Claim 20, Silver discloses the non-transitory computer-readable media of claim 19, but does not specifically disclose the acts further comprising: receiving driving data associated with a vehicle navigating the first segment, wherein the driving policy is further based at least in part on the driving data.
[see p0032].
 Silver discloses the map information 200 includes information identifying the shape, location, and other characteristics of lane lines 210, 212, 214, traffic lights 220, 222, crosswalk 230, sidewalks 240, 242, stop signs 250, 252, and yield sign 260 ‘first segments’. In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222 [see 2A, 2C and p0033].
Also, if there is a change to the location of a crosswalk, keep clear region, railroad crossing, parking lot, parking spaces, etc., such changes may be identified by the approach (assuming the model has been trained to label cells as such). In such cases, the computing devices of the vehicle may also need to change the behavior of the vehicle [see p0073].
Therefore, it would have been obvious to include in Silver, the acts further comprising: receiving driving data associated with a vehicle navigating the first segment, wherein the driving policy is further based at least in part on the driving data, providing that each road is evaluated and compared in order for the safety and efficiency of autonomous driving. 



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666